Opinión de conformidad emitida por el
Juez Asociado Se-ñor Fuster Berlingeri.
» — i
En el caso de autos comparecen ante nos un grupo de electores que alegan que sus votos mixtos, bajo la insignia del Partido Independentista Puertorriqueño (P.I.P.) y a favor de los candidatos a la Gobernación y a la Comisaría Residente por el Partido Popular Democrático (P.P.D.) co-rren el peligro real e inminente de no ser adjudicados. Adu-cen que el Partido Nuevo Progresista (P.N.P.) y su Comisio-nado Electoral han objetado la validez de las papeletas de electores como ellos y que anticipan que se declare que los votos referidos son nulos, por lo cual no puedan adjudicarse.
Los electores referidos acudieron ante el Tribunal de Primera Instancia, Sala Superior de San Juan, solicitando de ese foro una sentencia declaratoria a su favor. El tribunal de instancia escuchó los planteamientos de las partes peticionarias al igual que los puntos de vista del Comisio-nado Electoral del P.N.P. Dicho tribunal le dio la razón al Comisionado Electoral del P.N.P. y procedió a desestimar el *365caso de autos sin perjuicio. Dejó pendiente dictar la senten-cia por escrito en ese momento.
En virtud de lo anterior, los peticionarios acudieron ante nos en la tarde del 18 de noviembre de 2004 mediante un recurso de Certificación, al amparo de lo dispuesto en el Art. 3.002(e) de la Ley de la Judicatura de 2003, Ley Núm. 201 de 22 de agosto de 2003 (4 L.P.R.A. sec. 24s), y de la Regla 23 del Reglamento del Tribunal Supremo de Puerto Rico, 4 L.P.R.A. Ap. XXI-A. En la mañana del 19 de no-viembre de 2004 le concedimos un término abreviado a to-das las partes recurridas para reaccionar al recurso de Certificación aludido. En la tarde de ese mismo día, am-pliamos el término referido a solicitud de algunas de las partes, a fin de darle una mayor oportunidad aún para contestar la Certificación referida. Al mediodía del 20 de noviembre de 2004, la parte peticionaria, junto a la Comi-sión Estatal de Elecciones de por sí, y los comisionados electorales del P.P.D. y del P.N.P., comparecieron ante nos y expusieron sus criterios.
Coincido con la parte peticionaria de que el presente caso está revestido del más alto interés público, por estar en cuestión el más fundamental derecho de una democra-cia: el derecho al voto. En vista de ello, procede que el Tribunal atienda el asunto que se nos ha planteado a la mayor brevedad posible.
1 — 1
Es de conocimiento público la fundamental controversia que se ha suscitado en la Comisión Estatal de Elecciones en cuanto a la validez de los votos mixtos en los cuales un número de electores del país ha votado a la vez bajo la insignia del P.I.P. y para las candidaturas a Gobernador y Comisionado Residente del P.P.D. Igualmente se conoce la decisión tomada en dicho organismo de guardar dichos vo-tos en sobres separados, para ser adjudicados de forma fi*366nal y decisiva posteriormente. La controversia referida, además, se ha estado dilucidando por tres días ya ante el Tribunal de Distrito Federal para el Distrito de Puerto Rico. Existe, pues, un estado de incertidumbre sobre la va-lidez y efectividad de los referidos votos mixtos, que debe resolverse de manera definitiva a la mayor brevedad posible. Se trata estrictamente de una controversia de de-recho, al amparo de la Constitución y de las leyes del Es-tado Libre Asociado de Puerto Rico, que según las propias decisiones del Tribunal Supremo de Estados Unidos, le compete decidir con finalidad sólo al Tribunal Supremo de Puerto Rico. Es claramente aplicable aquí lo resuelto re-cientemente por el Tribunal de Circuito de Apelaciones al que pertenece, precisamente, Puerto Rico:
[A] federal court may not inject itself into the midst of every local electoral dispute. Election law, as it pertains to state and local elections, is for the most part a preserve that lies within the exclusive competence of the state courts .... [W]ith only a few narrow and well-defined exceptions, federal courts are not authorized to meddle in local elections. Consequently, they normally may not superintend the step-by-step conduct of local electoral contests or undertake the resolution of “garden-variety election irregularities”. Bonas v. Town of North Smithfield, 265 F.3d 69, 74 (1er Cir. 2001).
Por todo lo anterior y por lo que señalamos más ade-lante, nos compete asumir jurisdicción sobre este asunto para resolverlo final y definitivamente.(1)
*367r-H HH HH
Puerto Rico sufre actualmente un lamentable estado de gran desasosiego y tensión por razón de los acontecimien-tos que suceden a diario en la Comisión Estatal de Elecciones. La grave intranquilidad que se siente en el país no surge meramente porque no se conozca aún con certeza quién resultó electo gobernador en los comicios de la pa-sada semana, sino sobre todo porque el proceso mismo de contar los votos ha estado plagado de incertidumbre, obs-táculos y contratiempos. Tal como señaláramos en otra ocasión similar, nuestro sistema de vida democrático sufre cuando los irreconciliables criterios partidistas de los que comparten en determinado momento la función de condu-cir los procesos electorales, chocan entre sí al margen de lo que dispone el ordenamiento jurídico. Sobre todo en tal momento, le corresponde a este Tribunal la misión de velar por el fiel acatamiento de la Constitución y de las leyes. Báez Galib v. Rosselló González y otros I, 147 D.P.R. 371 (1999).
En derecho, es claro e incuestionable que el Tribunal Supremo de Puerto Rico es el intérprete máximo de la Constitución del Estado Libre Asociado y de las leyes de Puerto Rico. P.S.P. v. Comisión Estatal de Elecciones, 110 D.P.R. 538 (1980). Ello incluye evidentemente la interpre-tación y aplicación de las normas electorales de nuestra Constitución y de nuestras leyes. P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400, 429 (1980). Véase, además: P.P.D. v. Barreto Pérez, 110 D.P.R. 376 (1980); P.S.P, P.P.D., P.I.P. v. Romero Barceló, 110 D.P.R. 248 (1980); P.N.P. v. Tribunal Electoral, 104 D.P.R. 741 (1976); Dávila v. Secretario de Estado, 83 D.P.R. 186 (1960). Sobre todo, tal y como afirmáramos en una situación similar: “[Este] Tribunal no puede abstraerse de la confusión general que han generado los cerrados resultados preliminares de las elec-*368dones generales celebradas en Puerto Rico ...” (Énfasis suplido.) P.P.D. v. Barreto Pérez, supra, pág. 386.
En estos momentos de gran dificultad que atraviesa el país por la incertidumbre sobre los resultados de la con-tienda electoral, es imprescindible que se proteja lo que hemos llamado “el postulado mayor” de nuestra Constitu-ción, que es “el carácter democrático de nuestra sociedad donde el poder político emana del Pueblo y se ejerce con arreglo a la voluntad manifiesta en las urnas”. (Énfasis suplido.) P.S.P. v. Com. Estatal de Elecciones, supra, pág. 405.
Procede ahora examinar concretamente los asuntos ante la consideración de este Tribunal.
IV

Voto Mixto para Gobernador y Comisionado Residente

La Ley Electoral de Puerto Rico, Ley Núm. 4 de 20 de diciembre de 1977, según enmendada, 16 L.P.R.A. sec. 3001 et seq., claramente vislumbra el voto mixto para can-didatos a Gobernador y a Comisionado Residente, al dispo-ner en su Art. 5.011 que en toda elección general habrá una papeleta para los candidatos a Gobernador y a Comisio-nado Residente, en la cual aparecerá
...la divisa de cada partido ... con espacio suficiente para que el elector haga su marca bajo dicha insignia y ...la lista de los candidatos ... teniendo el nombre de cada candidato a su izquierda, ... espacio suficiente para cualquier marca electoral válida. (Énfasis suplido.) 16 L.P.R.A. sec. 3211.
Más aún, en el Art 1.003 de dicha ley se define el tér-mino “papeleta mixta” de la manera siguiente:
Significará aquella en que el elector vota marcando en la papeleta electoral, individualmente o en combinación con una marca bajo la insignia de un partido, cualquier combinación *369de candidatos, sean o no del mismo partido o independientes .... (Énfasis suplido.) 16 L.P.R.A. sec. 3003.
Dicha ley electoral, además, claramente le otorga un efecto importantísimo al voto mismo bajo la insignia de un partido. El voto bajo la insignia se cuenta para decidir si un partido político de Puerto Rico es o no un “partido principalArt. 3.001 (16 L.P.R.A. sec. 3101). Es decir, en nuestro país el ordenamiento jurídico reconoce dos tipos de partidos oficiales, a saber: (1) los partidos por petición, que son aquellos que figuran oficialmente al quedar inscritos mediante determinadas peticiones al efecto; (2) los parti-dos principales, que son aquellos que figuran oficialmente por haber recibido determinado número de votos para su insignia en la elección general precedente. Id. El voto bajo una insignia, pues, tiene un valor y un efecto propio, inde-pendiente de su significado con respecto a los candidatos a puestos públicos cuyos nombres también aparecen en la pa-peleta electoral. Id.
Con arreglo a lo anterior, un voto en la papeleta electoral estatal bajo la insignia de un partido y, a la vez, a la izquierda del nombre de un candidato a Gobernador de otro partido y a al izquierda del nombre de un candidato a Comisionado Residente de otro partido, es un voto mixto válido y efectivo a favor de la inscripción del partido cuya insignia se votó y a favor también de los candidatos a Go-bernador y a Comisionado Residente favorecidos. Tal voto mixto tiene, pues, tres efectos y así debe contarse en el escrutinio.
En efecto, el Reglamento para las Elecciones Generales y el Escrutinio General de 2004 (Reglamento), de 2 de julio de 2004, expresa y claramente dispone que el voto mixto referido ha de adjudicarse tal y como lo hemos indicado en el párrafo anterior de esta opinión. En la Regla 81 de dicho Reglamento, pág. 97, se ordena lo siguiente, en lo perti-nente:
*370R.81. Criterio para Adjudicar Votos Mixtos en la Papeleta Es-tatal
Cuando [un] electo [r] que vota mixto hace una marca dentro del cuadrante del nombre de [un] candidat[o] a Gobernado [r] en una columna diferente a la que hizo la marca bajo la insignia del partido político ... el ... candidat[o] a gobernado[r] directamente marcado gana un voto y el ... candidatfo] a gobernado [r] que está debajo de la insignia para el cual votó, pierde un voto.
Este mismo criterio aplica para cuando la marca es para [un] candidat[o] a Comisionad [o] Residente diferente al que aparece debajo de la insignia bajo la cual votó.
Más aún, las instrucciones sobre cómo votar que apare-cían en la propia papeleta electoral estatal le indicaban al votante cómo emitir un voto mixto, en los mismos términos que ya hemos señalado. En lo pertinente, la instrucción era la siguiente:

COMO VOTAR MIXTO

Para votar mixto, se hace una marca (X) válida debajo de la insignia del partido de su preferencia y se hace una marca al lado de otro candidato fuera de la columna de su partido .... Tenga en cuenta que sólo puede votar por un (1) candidato a Gobernador y por un (1) candidato a Comisionado Residente. Apéndice, pág. 33.
Finalmente, debe tenerse en cuenta que la propia Comi-sión Estatal de Elecciones, como parte de su extensa orien-tación a los votantes del país en todos los medios de comu-nicación, divulgó lo siguiente sobre el voto mixto:
¿CÓMO VOTO MIXTO?
Si además de votar bajo la insignia de un partido, tienes preferencia por uno o más candidatos de otros partidos para uno o más cargos ... podrás hacer una marca válida en el es-pacio en blanco que aparece al lado izquierdo del nombre del candidato que prefieras fuera de la columna de tu partido. También puedes votar por otras personas .... (Énfasis suplido.) Apéndice, Anejo 2, pág. 3.
A la luz de todo lo anterior, es incuestionable que, al igual que en elecciones anteriores, en los comicios del 2 de noviembre de 2004 los electores del país tenían la opción *371de votar mixto en la llamada “papeleta estatal”, haciendo una cruz bajo la insignia del partido de su preferencia y votando también por los candidatos a Gobernador y a Co-misionado Residente de otros partidos.
Por ello es incuestionable también que son enteramente válidos y deben adjudicarse los votos mixtos que están en cuestión en este caso, conocidos como los “pivazos”. De esa forma no sólo acatamos las claras disposiciones estatuta-rias y reglamentarias de Puerto Rico sobre el particular, sino que también honramos la preeminente voluntad de los electores en cuestión, cuyos derechos electorales son del más alto rango en nuestro ordenamiento jurídico.
V

El recuento electoral

Los peticionarios nos piden también que sus votos mix-tos se adjudiquen inmediatamente durante el escrutinio general que realiza la Comisión Estatal de Elecciones y antes del posible recuento electoral. Es de conocimiento pú-blico de que algunos sectores políticos quisieran evitar que ocurra un recuento electoral, por lo que confían que du-rante el escrutinio el candidato del P.P.D. para Gobernador obtenga votos suficientes como para que no entre en vigor la disposición de ley que requiere el recuento si el candi-dato aludido tiene una ventaja de menos de .05% de los votos emitidos para la candidatura a Gobernador.
Los votos mixtos en cuestión deben adjudicarse a la mayor brevedad posible. Pero ello no podrá tener el efecto de soslayar el recuento electoral. El recuento electoral es una necesidad constitucional ineludible. Las circunstancias de los comicios del 2004, de unas elecciones muy disputadas con resultados muy cerrados para la candidatura a Gober-nador, ha dado lugar a una situación en la que cunden las sospechas y las recriminaciones de lado y lado. Ningún es-crutinio por bueno que sea conjurará las dudas y la incer-*372tidumbre sobre quién resultó electo, por lo que el recuento es el único medio capaz de lograr una relativa paz en el país después de la contienda electoral, y de lograr la res-tauración de la confianza pública en el sistema electoral. Al igual que en 1980, cuando el país encaró una situación similar, existe hoy “inseguridad, intranquilidad y desaso-siego entre los ciudadanos que se preocupan justificada-mente por la integridad del voto depositado por cada elector”. P.P.D. v. Barreto Pérez, supra, pág. 387.
Por otro lado, la posposición del recuento hasta que haya terminado el escrutinio general que con tantos tropie-zos se realiza ahora, crea el riesgo real de que no se pueda terminar el recuento a tiempo para la inauguración del nuevo Gobernador, el 2 de enero de 2005, como lo ordena nuestra Constitución. De materializarse tal riesgo no sólo se menoscaba el esquema ordinario de la Constitución para la instalación del nuevo Gobernador, sino que se crearía otra crítica situación de irregularidad que engendraría más disputas y más desasosiego en el país, agravando la ominosa intranquilidad existente y desbaratando aún más la confianza pública en el sistema de Derecho y en los pro-cesos políticos. No podemos permitir que todo ello ocurra ni que se ponga aún en más riesgo nuestro sistema de vida democrático.
Finalmente, no hay duda alguna de que el recuento es el medio más seguro para garantizar que prevalezca la volun-tad mayoritaria de los votantes, que es la mayor conside-ración de orden constitucional relativa a las elecciones.
Por todo lo anterior, tal como lo hicimos antes en 1980, procede que ordenemos que la Comisión Estatal de Eleccio-nes comience de inmediato el recuento electoral. P.P.D. v. Barreto Pérez, supra.
*373< h*H
Por los fundamentos expuestos, estoy conforme con la opinión per curiam y la sentencia del Tribunal en el caso de autos mediante la cual se instruye a la Comisión Estatal de Elecciones que proceda sin dilación a adjudicar, según corresponda, los votos mixtos en cuestión en el caso de autos y se le ordena a que comience de inmediato el recuento electoral.

 En la tarde del 20 de noviembre de 2004 el Comisionado Electoral del Partido Nuevo Progresista (P.N.P.) presentó ante el Tribunal Supremo de Puerto Rico una solicitud para el traslado al Tribunal de Distrito Federal para el Distrito de Puerto Rico del recurso de Certificación ante nos.
El peticionario del traslado no lo solicitó ante el foro de instancia inicialmente y ahora pretende hacerlo tardíamente, cuando el caso ya está sometido ante nuestra jurisdicción.
Más aún, tratándose de un asunto que surge exclusivamente al amparo de la Constitución y de las leyes de Puerto Rico, aun asumiendo que el peticionario del traslado tuviese a su favor una defensa federal, ésta no serviría de modo alguno para autorizar dicho traslado, conforme a lo dispuesto expresamente en el estatuto federal sobre traslado y según lo ha resuelto reiteradamente el Tribunal Supremo de Estados Unidos. Oklahoma Tax Comm’n v. Graham, 489 U.S. 838 (1989); Horn v. Rural Community Ins. Services, 903 F.Supp. 1502 (M.D. Alabama 1995); Hernández Agosto v. Romero Barceló, 748 F.2d 1 (1er Cir. 1984).